Case 2:19-cv-00358-DBB-DBP Document 123 Filed 08/31/20 PageID.1472 Page 1 of 15




                        IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF UTAH, CENTRAL DIVISION


   VICIDIEM, INC., and CRAIG                        MEMORANDUM DECISION AND
   HUTCHINSON,                                      ORDER DENYING MOTIONS TO
                                                    DISQUALIFY COUNSEL
                         Plaintiffs,
   v.                                               Case No. 2:19-cv-358 DBB DBP

   PAUL CHRISTENSEN, FIBERWAVE                      District Judge David B. Barlow
   TECHNOLOGIES LLC., et al.,
                                                    Magistrate Judge Dustin B. Pead
                         Defendants.


         This matter is referred to the undersigned from District Judge David Barlow based upon

  28 U.S.C. 636(b)(1)(A). (ECF No. 86.) Pending before the court are competing motions to

  disqualify counsel. Defendants and Counterclaimants Paul Christensen and Dean North seek to

  remove Plaintiffs’ counsel Anderson & Karrenberg from this case. (ECF No. 83.) Plaintiffs and

  Counterclaim Defendants Craig Hutchinson and Vicidiem move the court to remove Kent

  Christensen who is Defendant Paul Christensen’s brother, and his father Roger Christensen, as

  counsel on this case. (ECF No. 92.) All of the Defendants are represented by these family

  members. For the reasons discussed below, the court denies Defendants’ Motion to Disqualify

  Counsel and denies Plaintiffs’ Motion to Disqualify Defendants’ Counsel.

                                         BACKGROUND

         Vicidiem provides services such as internet, television, and landline telephone services to

  apartment complexes and other multi-unit developments. Compl. p. 2, ECF No. 21. Hutchinson

  is the principal and founder of Vicidiem. From 2012 to 2013, Defendant Christensen represented

  Vicidiem, Hutchinson, and other equity owners of Vicidiem on a part time basis. Then in 2014
Case 2:19-cv-00358-DBB-DBP Document 123 Filed 08/31/20 PageID.1473 Page 2 of 15




  Christensen began working as Vicidiem’s “general counsel” 1 drafting contracts, advising on

  litigation and employment matters, and representing Vicidiem on other legal issues. Plaintiffs

  assert that during this timeframe, Christensen became aware of Vicidiem’s critical information

  including pricing, contractual terms, account information, and negotiations. Over the next several

  years, Christensen performed legal services for Vicidiem. For example, Christensen drafted non-

  solicitation and other non-compete agreements for Vicidiem, and he drafted a demand letter to a

  former Vicidiem employee regarding trade secrets and confidential information.

           In March 2019, Plaintiffs terminated Christensen. At the time of his termination

  Christensen was allegedly in possession of Vicidiem’s confidential information, including draft

  customer contracts. Despite requests to return the information, Christensen supposedly never

  complied. As is par for the course in cases similar to this one, shortly after Christensen was

  terminated, “three key Vicidiem employees … abruptly resigned.” Compl. p. 7. Defendants Dean

  North and Steven Tweedie were two of those that resigned. These employees, along with

  Christensen and others, then founded Fiberwave in April 2019. Plaintiffs’ allege that within days

  of its founding, Defendants began reaching out to Vicidiem’s customers and vendors. This suit

  followed in May 2019.

                                                   DISCUSSION

           The court has the inherent power to disqualify counsel “where necessary to preserve the

  integrity of the adversary process.” Field v. Freedman, 527 F.Supp. 935, 940 (D.Kan.1981). “It

  is well-established that ordinarily ‘the control of attorneys' conduct in trial litigation is within the



  1
    Plaintiffs note that Christensen “held himself out as General Counsel of Vicidiem.” Mtn p. 5, ECF No. 92.
  Plaintiffs refer to Christensen’s legal services as “independent contractor services” in the Amended Complaint.
  (ECF No. 21, p. 6.) Whether Christensen was Vicidiem’s General Counsel is immaterial to the court’s decision. It is
  clear from the record, that Christensen was involved in legal services for Vicidiem on a consistent and detailed basis
  for a number of years.



                                                            2
Case 2:19-cv-00358-DBB-DBP Document 123 Filed 08/31/20 PageID.1474 Page 3 of 15




  supervisory powers of the trial judge,’ and is thus a matter of judicial discretion.” Cole v.

  Ruidoso Mun. Sch., 43 F.3d 1373, 1383 (10th Cir. 1994) (quoting Redd v. Shell Oil Co., 518 F.2d

  311, 314 (10th Cir. 1975)). The moving party bears the burden on a motion to disqualify counsel.

  See Parkinson v. Phonex Corp., 857 F.Supp. 1474 (D. Utah 1994). An evidentiary hearing on a

  motion to disqualify is not required when the parties have fully briefed the issue. See Weeks v.

  Indep. School Dist. No. I–89 of Oklahoma City., OK., Bd. Of Educ., 230 F.3d 1201, 1212 (10th

  Cir.2000). The parties have fully briefed the issue, in fact, the parties have filed multiple replies

  and sur-replies, and additional evidence is unnecessary.

         “A district court has broad discretion in imposing the remedy of disqualification.” Weeks,

  230 F.3d at 1211. Yet, “federal courts have treated a motion for disqualification as one that

  should only rarely be granted.” Parkinson, 857 F.Supp. at 1480. As noted by Tenth Circuit,

  motions to disqualify are governed by two factors. “First, attorneys are bound by the local rules

  of the court in which they appear.” Cole, 43 F.3d at 1383. Federal courts generally adopt the

  rules of professional conduct of the state in which they reside. As set forth in the Local Rules,

  attorneys appearing before this court are bound by the Utah Rules of Professional Conduct. See

  DUCivR 83–1.5.1(a). “Second, because motions to disqualify counsel in federal proceedings are

  substantive motions affecting the rights of the parties, they are decided by applying standards

  developed under federal law.” Cole, 43 F.3d at 1383 (internal citations omitted).

         The local rules of this court specifically provide that “attorneys practicing before this

  court ... must comply ... with the rules of practice adopted by this court and with the Utah Rules

  of Professional Conduct as revised, amended, and interpreted by this court.” DUCivR 83-

  1.5.1(a). “Utah has adopted, with some variations, the American Bar Association Model Rules of

  Professional Conduct.” SLC Ltd. V v. Bradford Group West, Inc., 999 F.2d 464. 466 (10th




                                                    3
Case 2:19-cv-00358-DBB-DBP Document 123 Filed 08/31/20 PageID.1475 Page 4 of 15




  Cir.1993). The Tenth Circuit specified that the ABA Model Rules of Professional Conduct

  “reflect the national standard to be used in ruling on disqualification motions.” Cole, 43 F.3d at

  1383.

          (i)     Defendants’ Motion to Disqualify Anderson and Karrenberg

          Anderson & Karrenberg represent Plaintiffs Vicidiem and Craig Hutchinson in this case.

  Hutchinson is Vicidiem’s CEO and the sole director of its board of directors. (ECF No. 45 ¶7.)

  The counterclaims brought by Defendants assert that Hutchinson has been siphoning and or

  misdirecting “millions of dollars in resources, opportunities, and Vicidiem stock, for his benefit.”

  Mtn p. 18. Defendants contend that Anderson & Karrenberg should be disqualified under Utah

  Rule of Professional conduct 1.7, which governs conflicts of interest involving current clients.

  Rule 1.7 provides “a lawyer shall not represent a client if the representation involves a

  concurrent conflict of interest. A concurrent conflict of interest exists if: (1) The representation

  of one client will be directly adverse to another client; or (2) There is a significant risk that the

  representation of one or more clients will be materially limited by the lawyer's responsibilities to

  another client, a former client or a third person or by a personal interest of the lawyer.” UT R

  RPC Rule 1.7. The rule, however, also provides that “[n]otwithstanding the existence of a

  concurrent conflict of interest ..., a lawyer may represent a client if ... each affected client gives

  informed consent, confirmed in writing.” Id.

          Vicidiem is a closely held corporation that is not listed on any national exchange, and it

  has “four purported shareholders—Craig Hutchinson, Brett Brimley, Robert Sexton, and

  Defendant Paul Christensen.” Op. p. 2, ECF No. 85. In January 2020, shareholders Brett Brimley

  and Robert Sexton signed a conflict waiver allowing Anderson & Karrenberg to continue

  representation. Defendant Christensen obviously will not sign any conflict waiver. Although




                                                     4
Case 2:19-cv-00358-DBB-DBP Document 123 Filed 08/31/20 PageID.1476 Page 5 of 15




  Christensen is a shareholder of Vicidiem, recently, Vicidiem elected to purchase Christensen’s

  shares in the company under Utah Code § 16-10a-1434. Utah Code § 16-10a-1434 provides that

  a “corporation that has no shares listed on a national securities exchange or regularly traded in a

  market … may elect to purchase all shares of the corporation owned by the petitioning

  shareholder, at the fair value of the shares, …..” Utah Code Ann. § 16-10a-1434. Such a

  purchase would alter the Christensen’s status as a shareholder, and it would affect whether the

  alleged conflict here is waivable.

         Defendants argue Vicidiem’s interests are in direct conflict with Hutchinson. For

  example, Hutchinson has allegedly unilaterally allocated Vicidiem stock to himself, taken

  corporate opportunities and funneled them to Mworks, another company where he is the CEO,

  and taken revenue away from Vicidiem. In short, Defendants motion rests on the premise that

  “[t]here is no dispute Vicidiem and Hutchinson are directly adverse and an actual conflict exists

  between them.” Mtn. p. 18.

         Plaintiffs seek to undermine this premise, arguing there is a distinction between cases

  involving derivative claims and cases involving direct claims. A derivative claim is one brought

  by a shareholder on behalf of a company, and generally occurs when the company refuses to act

  on some perceived wrong. Typically, the claim is filed against board members, company

  leadership, or an executive such as Hutchinson who is the CEO of Vicidiem. In contrast, a direct

  claim stems from redress where the awarded damages will not go to the benefit of the company,

  rather, they will accrue to the benefit of the stockholder bringing suit. Plaintiffs cite to cases from

  other jurisdictions where the courts drew a distinction between derivative and direct claims, and

  then, declined to find a conflict with counsel. For example, in Fox v. Idea Sphere, Inc., a case

  from the Southern District of New York, a minority shareholder of a closely held corporation




                                                    5
Case 2:19-cv-00358-DBB-DBP Document 123 Filed 08/31/20 PageID.1477 Page 6 of 15




  brought suit against the corporation and its controlling shareholders asserting claims for

  improper termination, fraud, breach of fiduciary duties and contract, and improper business

  practices including waste of resources. Fox v. Idea Sphere, Inc., 2013 WL 1191743, *6-10,

  (S.D.N.Y., Mar. 13, 2013). The plaintiff alleged there was a disqualifying conflict of interest

  between the corporation and the individual defendants, such that one firm could not represent

  them both. The court rejected this argument, finding there was a difference between derivative

  and direct claims. In doing so the court noted:

          There is thought to be an “inherent conflict” between a corporation and its
          shareholders, officers, or directors in a derivative action, because, in essence, the
          plaintiff alleges that those shareholders, officers, or directors harmed the
          corporation, and thus the corporation's interests are directly opposed to its
          codefendants'. McAlinden v. Wiggens, 543 F.Supp. 1004, 1006 (S.D.N.Y.1982).
          In such a scenario, joint representation is “frowned upon.” Id. By contrast, “A
          claim by individual shareholders against the corporation and its officers for a
          common wrong ... is not a derivative action and, therefore, does not preclude
          those parties sharing defense counsel.” 3 Legal Malpractice § 26:6 (2013 ed.)
          (citing McAlinden ). In such cases, disqualification is rarely appropriate.

  Id. at *22.

          In similar fashion, the court in Coldren v. Hart, King & Coldren, Inc., 239 Cal. App. 4th

  237 (2015), also drew a distinction between derivative and direct claims in rejecting a

  disqualification motion. The court found that, contrary to the plaintiff’s assertions, the complaint

  brought direct claims because the damages would not go to the benefit of the company, but

  instead, would go to the plaintiff. Thus, the sort of conflict in a derivative action was not present,

  and there was no need to disqualify counsel. See also Obeid ex rel. Gemini Real Estate Advisors

  v. La Mack, 2015 WL 7180735, *2 (S.D.N.Y., Nov. 9, 2015) (noting some caselaw suggests that

  “the mere assertion of derivative claims-at least theoretically on behalf of the company and

  against some of its officers or directors-should preclude joint representation of the defendant




                                                    6
Case 2:19-cv-00358-DBB-DBP Document 123 Filed 08/31/20 PageID.1478 Page 7 of 15




  officers or directors and of the company” but rejecting such routine disqualifications when the

  company is closely held).

         Defendants cite to Fanning v. John A. Sheppard Mem’l Ecological Reservation, Inc.,

  2018 WL 5316009 (S.D.W. Va., Oct. 26, 2018), asserting there is no difference between

  derivative and direct claims in regard to disqualifying conflicts of interest. The Fanning court did

  grant the plaintiff’s motion to disqualify based on a concurrent conflict of interest. Yet, the court

  barely mentioned derivative actions in a footnote, and it was in the context that “a conflict may

  arise between the lawyer's duty to the organization and the lawyer's relationship with the board.”

  Id. at *2. The fact that a conflict may arise does not justify disqualification in every care. The

  remaining authority offered by Defendants is unpersuasive and in some instances, appears to

  undermine Defendants’ motion. See Aurora Credit Services, Inc. v. Liberty West Development,

  Inc., 970 P.2d 1273 (Utah 1998) (holding that a court may allow a minority shareholder in a

  closely held corporation to bring direct claims against corporate officers).

         The court finds the principles in the cases that draw a distinction between derivative and

  direct claims, especially in a closely held corporation, and how those influence a motion to

  disqualify, persuasive here. There is no automatic imputed bias of counsel in a suit that involves

  direct claims.

         In addition to the cases cited to by Plaintiffs, the court recognizes the guiding tenets from

  Parkinson v. Phonex Corp., 857 F.Supp. 1474, 1480 (D.Utah 1994), a case from this court. In

  Parkinson the defendants moved to disqualify counsel for the plaintiff. In denying the motion,

  the court stated:

         The sanction of disqualification of counsel in litigation situations should be
         measured by the facts of each particular case as they bear upon the impact of
         counsel's conduct upon the trial. The egregiousness of the violation, the presence
         or absence of prejudice to the other side, and whether and to what extent there has



                                                    7
Case 2:19-cv-00358-DBB-DBP Document 123 Filed 08/31/20 PageID.1479 Page 8 of 15




          been a diminution of effectiveness of counsel are important considerations. In
          addition, equitable considerations such as the hardship to the other side and the
          stage of trial proceedings are relevant. The essential issue to be determined in the
          context of litigation is whether the alleged misconduct taints the lawsuit. For
          instance, in Beck v. Board of Regents of State of Kan., 568 F.Supp. 1107
          (D.C.Kan.1983) the court withheld its “inherent power” to disqualify stating that:
          The court should not act unless “the offending attorney's conduct threatens to
          ‘taint the underlying trial’ with a serious ethical violation.” [citation omitted].
          Whether or not the underlying trial may become tainted must be addressed in each
          case based on its own specific facts.

  Parkinson, 857 F. Supp. at 1476 (citation omitted).

          In considering the Parkinson factors here, the court finds they weigh against

  disqualifying Anderson & Karrenberg. In sum, there is no threat that will taint any eventual trial.

          Rule 1.7 provides that “[n]otwithstanding the existence of a concurrent conflict of interest

  ..., a lawyer may represent a client if ... each affected client gives informed consent, confirmed in

  writing.” UT R RPC Rule 1.7. Vicidiem has elected to purchase Christensen’s shares in the

  company. If this purchase occurs, then any alleged conflicts between Vicidiem and Hutchinson

  will be remedied by the conflict waivers signed by the remaining shareholders Brimley and

  Sexton.

          Finally, the court has also considered Utah Rule 1.13, which provides that a lawyer

  “employed or retained by an organization represents the organization.” The court finds nothing

  in the rule, that results in disqualification when considering the “peculiar factual situation” here.

  Firestone Tire & Rubber Co. v. Risjord, 449 U.S. 368, 377 (1981).

          Accordingly, the court will deny Defendants’ Motion to Disqualify Counsel. 2 (ECF No.

  83.)



  2
   The court notes that, subsequent to the briefing, Plaintiffs provided notice that Hutchinson has taken a leave of
  absence form Vicidiem. This supposedly addresses Defendants’ concerns with Hutchinson directing Vicidiem’s
  affairs. (ECF No. 102.) As expected, Defendants vehemently objected to the notice. (ECF No. 105.) The court does
  not consider the leave of absence as part of its analysis.



                                                           8
Case 2:19-cv-00358-DBB-DBP Document 123 Filed 08/31/20 PageID.1480 Page 9 of 15




         (ii)    Plaintiffs’ Motion to Disqualify counsel related to Christensen

         Plaintiffs seek the disqualification of Defendants’ counsel under Utah Rule of

  Professional Conduct 1.6, 1.7, 1.8 and 1.9 due to “serious unwaivable and/or unwaived

  conflicts.” Mtn. p. 2. Plaintiffs also filed supplemental briefing seeking disqualification under

  Rule 1.10. (ECF No. 109.) There has been over 85 pages of briefing relating to the motion, not

  including the numerous exhibits and affidavits. After considering the whole of it, the court is not

  persuaded that Plaintiffs’ motion should be granted.

         As noted previously, Defendant Paul Christensen is a former contract attorney for

  Vicidiem who eventually became its General Counsel from 2014 to early 2019. All of the

  Defendants here are represented by Defendant Paul Christensen’s brother, Kent Christensen, and

  his father Roger Christensen. Plaintiffs argue, without providing much in the way of any

  evidence, that they are working this case on a pro bono basis with the help of Defendant Paul

  Christensen.

         As set forth above, “federal courts have treated a motion for disqualification as one that

  should only rarely be granted.” Parkinson, 857 F.Supp. at 1480. The movant bears the burden of

  establishing facts that warrant disqualification, Id. and it is a “drastic measure that should only

  rarely be granted.” Hewlett v. Utah State Univ., 2019 WL 1486693, at *2 (D. Utah Mar. 29,

  2019) (citing Procter & Gamble Co. v. Haugen, 183 F.R.D. 571, 574 (D. Utah 1998)).

         a. Rule 1.9

         Rule 1.9 sets forth duties owed by an attorney to a former client. It provides that a

  “lawyer who has formerly represented a client in a matter shall not thereafter represent another

  person in the same or a substantially related matter in which that person's interests are materially

  adverse to the interests of the former client unless the former client gives informed consent,




                                                    9
Case 2:19-cv-00358-DBB-DBP Document 123 Filed 08/31/20 PageID.1481 Page 10 of 15




  confirmed in writing.” UT R RPC Rule 1.9(a). It also prohibits an attorney who has formerly

  represented a client, to thereafter use “information relating to the representation to the

  disadvantage of the former client ….” Id. 1.9(c)(1). Basically “information acquired by the

  lawyer in the course of representing a client may not subsequently be used or revealed by the

  lawyer to the disadvantage of the client.” Id. Comment 8. “[A] party wishing to disqualify

  opposing counsel under Rule 1.9 must demonstrate three factors: (1) that a previous attorney-

  client relationship arose with the moving party; (2) that the present litigation is “substantially

  factually related” to the previous representation; and (3) that the attorney's present client's

  interests are materially adverse to the movant.” Poly Software Int'l, Inc. v. Su, 880 F. Supp. 1487,

  1490 (D. Utah 1995).

         Plaintiffs contend that Kent Christensen and Paul Christensen have violated Rule 1.9 by

  “using information relating to their representation of Vicidiem against Aaron Owen to the

  disadvantage of Vicidiem in this matter.” Mtn p. 11. Owen co-founded Vicidiem with Plaintiff

  Hutchinson in 2010. Owen originally owned 25% of Vicidiem, but he sold 20% of his stock to

  Vicidiem in 2014, and then sold the remaining 5% to Vicidiem in 2017. In June 2016, Owen

  resigned, and shortly thereafter he sought to engage in competition with Vicidiem. Vicidiem

  retained outside counsel, Curtis Manning & Bradshaw, to enforce a non-competition agreement

  against Owen. Paul Christensen, who was working for Vicidiem at the time, helped prepare a

  settlement agreement between Vicidiem and Owen. While working on finalizing the agreement,

  he asked his brother Kent Christensen, to review it and offer suggested changes. Defendants

  characterize this as a “professional courtesy”, while Plaintiffs assert this review imputes

  knowledge to Kent Christensen of Vicidiem’s trade secrets, inner workings, and a host of

  unidentified privileged information. Since the filing of the motion, Kent has reviewed his emails




                                                    10
Case 2:19-cv-00358-DBB-DBP Document 123 Filed 08/31/20 PageID.1482 Page 11 of 15




  and found only two emails related to the agreement. In one of them it requested a favor to review

  the proposed settlement. (ECF No. 98.)

         The court is not convinced that Kent’s brief assistance on the settlement agreement in the

  Owen matter created an attorney-client relationship with Vicidiem. Vicidiem did not pay Kent

  Christensen for his services or treat him as their counsel. More importantly, there is no indication

  that Kent gleaned confidential factual information about Vicidiem’s trade secrets, inner

  workings, or the alleged host of unidentified privileged information, by reviewing the settlement

  agreement and making suggestions. Plaintiff’s arguments suggest that Kent’s participation gave

  him the keys to the kingdom and to all of Vicidiem’s treasure chests. Yet, this is simply not the

  case based on the facts before the court. See The Joint Sugar House, LLC v. 14 Sols., 2016 WL

  2344220, *3 (D.Utah May 3, 2016). Plaintiffs provide no evidence that Kent received

  confidential information.

         Also unavailing are Plaintiff’s arguments surrounding Defendant Paul Christensen.

  Although Paul gained knowledge about Vicidiem, Plaintiffs fail to offer any convincing evidence

  that he is secretly representing all the Defendants. Instead, such arguments are based on

  conjecture. Moreover, taken to their logical conclusion, anytime an attorney was terminated and

  then involved in a lawsuit with their former company, not only would they automatically be

  disqualified under Rule 1.9, but somehow a court would need to force them to forget everything

  they know about their prior company, so they would not share that knowledge with their

  attorney. The court is unaware of any Forgetfulness Potion outside the magical world of Harry

  Potter. While the court acknowledges that enforcing Rule 1.9 is important, the court is not

  persuaded by the evidence offered by Plaintiffs here, that it is implicated as to Paul Christensen.




                                                   11
Case 2:19-cv-00358-DBB-DBP Document 123 Filed 08/31/20 PageID.1483 Page 12 of 15




         Plaintiffs similarly argue that Roger Christensen’s representation of Microworks, a sister

  company of Vicidiem, disqualify him under Rule 1.9. A previous attorney-client relationship

  must exist between the moving party and counsel. Poly Software, 880 F.Supp. at 1490. Plaintiffs’

  conclusory statement, without more, that Roger Christensen “learned all about Hutchinson,

  Microworks, and Vicidiem’s approach to such cases, the tolerance for settlement, the financial

  ins and outs of such transactions, and the means whereby Vicidiem and Microworks may be

  legally exposed to competitor poaching” does not establish that relationship with Vicidiem. Mtn.

  p. 13. Thus, there is no basis to disqualify Roger Christensen under Rule 1.9.

         b. Rule 1.7

         Rule 1.7 governs conflicts of interest involving current clients. The Rule restricts a

  lawyer from representing a client who is directly adverse to another client without obtaining the

  written consent of both clients. The Rule provides “a lawyer shall not represent a client if the

  representation involves a concurrent conflict of interest. A concurrent conflict of interest exists

  if: (1) The representation of one client will be directly adverse to another client; or (2) There is a

  significant risk that the representation of one or more clients will be materially limited by the

  lawyer's responsibilities to another client, a former client or a third person or by a personal

  interest of the lawyer.” UT R RPC Rule 1.7. The rule, however, also provides that

  “[n]otwithstanding the existence of a concurrent conflict of interest ..., a lawyer may represent a

  client if ... each affected client gives informed consent, confirmed in writing.” Id.

         Plaintiffs point to the incompatibility in positions between Paul Christensen, and the

  other Defendants, as a basis for disqualification. For example, Vicidiem is suing Christensen for

  malpractice, alleging he failed to protect trade secrets and to ensure that Defendants North and

  Tweedie had enforceable contracts in place, preventing them from using trade secrets or




                                                    12
Case 2:19-cv-00358-DBB-DBP Document 123 Filed 08/31/20 PageID.1484 Page 13 of 15




  confidential information. Yet, Tweedie and North, are asserting that they are under no obligation

  to protect Vicidiem trade secrets. According to Plaintiffs, this creates an unwaivable conflict

  “because Defendants’ counsel cannot claim that Paul Christensen properly performed legal work

  to protect Vicidiem’s trade secrets while simultaneously arguing that North, Tweedie, and

  Fiberwave are free to use Vicidiem’s customer lists, trade secrets, and other confidential

  information.” Mtn p. 16. In similar fashion, Christensen was assigned to conduct legal work to

  determine how Vicidiem stock could be transferred to North. North, however, is now suing

  claiming he was entitled to Vicidiem stock. Thus, according to Plaintiffs, counsel cannot argue

  North was entitled to Vicidiem stock while defending Christensen from claims for failing to

  resolve the sock transfer.

         The court is not convinced that the representation of one client here will be directly

  adverse to another. There are other plausible positions that undermine the examples given by

  Plaintiffs. For example, Christensen could have adequately performed legal work to file for a

  trade secret, only to have Vicidiem fail to treat the information as a trade secret. And,

  Christensen could have fulfilled any legal fiduciary obligations regarding the stock transfer to

  North, only then, to have Hutchinson, or others at Vicidiem, refuse to adopt his advice. Or,

  certain items such as a customer list, could be argued by Defendants to not be a trade secret,

  while other items may have held that designation. In each of these instances, positions are

  available that are not directly adverse. The mere fact that one or two plausible positions may be

  adverse does not automatically equal disqualification. Further, Plaintiffs conveniently ignore

  Subsection (b) of Rule 1.7 that allows a lawyer to represent a client if “the lawyer reasonably

  believes that the lawyer will be able to provide competent and diligent representation to each

  affected client … and each affected client gives informed consent, confirmed in writing.” UT R




                                                   13
Case 2:19-cv-00358-DBB-DBP Document 123 Filed 08/31/20 PageID.1485 Page 14 of 15




  RPC Rule 1.7(b). Such a procedure could be followed here if the positions of Defendants truly

  become adverse.

         c. Rules 1.6 and 1.8

         Rule 1.6 restricts a lawyer from revealing “information relating to the representation of a

  client unless the client gives informed consent, ….” UT R RPC Rule 1.6. Plaintiffs fail to

  adequately support any alleged violation of Rule 1.6 here. Rule 1.8 restricts a lawyer from using

  the “information relating to representation of a client to the disadvantage of the client unless the

  client gives informed consent.” UT R RPC Rule 1.8. Once again, Plaintiffs fail to support any

  Rule 1.8 violation with credible substantiated evidence. As to both Rules, Plaintiffs offer little

  argument or argument that a violation of these Rules occurred.

         d. Rule 1.10

         In supplemental briefing, after filing their motion, Plaintiffs seek to invoke Rule 1.10 as

  another basis to disqualify. Plaintiffs “recently discovered that Paul Christensen was affiliated

  with Call & Jensen, P.C. during the time he also represented Vicidiem in substantially related

  matters to this lawsuit.” Suppl. Mem. P. 2, ECF No. 109. Such information is relevant, according

  to Plaintiffs, to their motion to disqualify Call & Jensen.

         Rule 1.10 prohibits a lawyer who is associated in a firm, from knowingly representing a

  “client when any one of them practicing alone would be prohibited from doing so by Rules 1.7 or

  1.9, ….” UT R RPC Rule 1.10.

         Kent Christensen is a shareholder at Call & Jensen located in Newport Beach California.

  Defendant Paul Christensen is not licensed to practice in California, but he performed some work

  as a contract attorney for Call & Jensen. Because Plaintiffs have failed to demonstrate that either




                                                   14
Case 2:19-cv-00358-DBB-DBP Document 123 Filed 08/31/20 PageID.1486 Page 15 of 15




  Kent or Paul should be disqualified under Rules 1.7 or 1.9 there is no need to consider Rule 1.10

  in any substantive form.

         e. Other factors

         The court set forth the Parkinson factors above. Parkinson, 857 F. Supp. at 1476. In

  applying them to Plaintiffs’ motion to disqualify, the court further finds that they weigh against

  granting the motion.

         Finally, the court notes that Plaintiffs continue to assert that they found newly discovered

  facts that should equal disqualification. (ECF No. 119.) The court has considered this continual

  barrage of new details and finds they do little to support Plaintiffs’ position. Both sides in this

  dispute have spent much time and resources in a vindictive approach toward each other. In the

  court’s view, it is time for the parties to move past their trivial disagreements and posturing, and

  move toward resolution. The prevalence of scorched earth litigation tactics and the no holds

  barred approach by counsel in this case, undermine the principles set forth in Rule 1 of the

  Federal Rules, that promote the “just, speedy, and inexpensive determination of every action and

  proceeding.” Fed. R. Civ. P. 1.

                                                ORDER

         Based upon the foregoing, Defendants’ Motion to Disqualify Counsel is DENIED. (ECF

  No. 83.) Plaintiffs’ Motion to Disqualify is also DENIED. (ECF No. 92.) The court further

  DENIES Defendants’ request to respond to the Plaintiffs’ sur-reply. (ECF No. 120.)

         IT IS SO ORDERED.

           DATED this 31 August 2020.



                                                 Dustin B. Pead
                                                 United States Magistrate Judge



                                                    15
